In these condemnation proceedings a charge of Mr. Augustus J. Rinn, a real estate expert employed by the city, was audited and presented to the court to be taxed with other costs and disbursements. The corporation counsel approved a bill for a total of $3,255, which the learned justice at Special Term reduced and taxed at $1,950. Under section 980 of the city charter, as amended by Laws of 1915, chapter 606, * all such fees and expenses or disbursements “ shall be stated in detail.” The so-called itemized statement was merely an enumeration of the several damage parcels, naming $25 as an appraisal fee for the different lots — with a varying charge for buildings, running from $150 to $25 according to size and structure. Thus the statement “ in detail ” was of property taken, rather than of the particulars of the services in inspection, appraisal, and in the course of the trial. Notwithstanding the certificate of audit and the approval by the acting corporation counsel, the court should have details of the time employed in services that are sought to be charged in such proceeding. The fact that the learned justice himself had presided at the trial of this condemnation proceeding gave him special familiarity with the general circumstances, with means of judging the value of the expert’s testimony. However, for the sake of a *904proper record (Matter of Maxwell, 218 N. Y. 88, 91), we think that such charges should have been referred to one of the official referees, to ascertain the particulars of the “ extensive inspections ” charged for, and to inquire into the details of the time so employed. The matter is, therefore, remitted to the Special Term, to proceed by reference accordingly. Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concurred. Order to be settled before Mr. Justice Putnam.

 Laws of 1901, chap. 466, § 980, as added by Laws of 1915, chap. 606.— [Rep.